                              Case 3:21-cv-02631-LB Document 3 Filed 04/12/21 Page 1 of 3



                      1   Timothy L. Reed, Bar No. 258034
                          treed@fordharrison.com
                      2   Noah M. Woo, Bar No. 311123
                          nwoo@fordharrison.com
                      3   FORD & HARRISON LLP
                          1901 Harrison Street, Suite 1650
                      4   Oakland, CA 94612
                          Telephone: 415-852-6910
                      5   Facsimile: 415-852-6925
                      6   Attorneys for Defendant
                          WALMART INC. (erroneously sued as
                      7   WALMART, INC.)
                      8

                      9
                                                        UNITED STATES DISTRICT COURT
                  10
                                                       NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                          BRIDGETTE HANEY,                            Case No.
                  13
                                         Plaintiff,                   DEFENDANT WALMART INC.’S
                  14                                                  CORPORATE DISCLOSURE
                                    v.                                STATEMENT
                  15
                          WALMART, INC., and DOES 1 through           Action Filed:       February 9, 2021
                  16      100,                                        Action Removed:     April 9, 2021

                  17                     Defendants.

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
F ORD & H ARRISON                                                                        DEFENDANT WALMART INC.’S
       LLP
 ATTO RNEY S AT LAW
                                                                     -1-                   CORPORATE DISCLOSURE
     OAKLA ND
                                                                                                      STATEMENT
                              Case 3:21-cv-02631-LB Document 3 Filed 04/12/21 Page 2 of 3



                      1   TO THE COURT AND ALL PARTIES APPEARING OF RECORD:
                      2             In accordance with Federal Rule of Civil Procedure 7.1, defendant Walmart Inc. (erroneously
                      3   sued as WALMART, INC.) (“Defendant”) makes the following disclosures in the above-captioned
                      4   action:
                      5             1.     There is no parent corporation of Walmart Inc.
                      6             2.     There is no publicly held corporation that owns 10% or more of the stock of
                      7   Walmart Inc.
                      8
                          Dated: April 12, 2021                                  Respectfully submitted,
                      9
                                                                                 FORD & HARRISON LLP
                  10

                  11                                                             By: /s/ Noah M. Woo
                                                                                    Timothy L. Reed
                  12                                                                Attorneys for Defendant
                                                                                    WALMART INC. (erroneously used as
                  13                                                                WALMART, INC.)
                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
F ORD & H ARRISON                                                                                          DEFENDANT WALMART INC.’S
       LLP                                                                 -2-                               CORPORATE DISCLOSURE
 ATTO RNEY S AT LAW
     OAKLA ND
                                                                                                                        STATEMENT
                                Case 3:21-cv-02631-LB Document 3 Filed 04/12/21 Page 3 of 3



                      1                                    CERTIFICATE OF SERVICE
                      2
                                  STATE OF CALIFORNIA/COUNTY OF ALAMEDA
                      3           I am a citizen of the United States and an employee in the County of Alameda. I am over
                      4   the age of eighteen (18) years and not a party to the within action. My business address is FORD
                      5   & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.
                      6

                      7           On April 12, 2021, I served the within:

                      8
                                DEFENDANT WALMART INC.’S CORPORATE DISCLOSURE STATEMENT
                      9
                          on the following parties:
                  10      Brian D. Sudano, Esq.
                  11      Sudano Law Firm
                          1990 N. California Blvd., 8th Floor, Suite 830
                  12      Walnut Creek, CA 94596
                          Telephone:     (925) 849-4183
                  13      Facsimile:     (925) 849-4185
                          Email: bsudano@sudanolaw.com
                  14
                          Attorney for Plaintiff BRIDGETTE HANEY
                  15
                            X     BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
                  16
                                  am readily familiar with the firm’s practice for collection and processing of
                  17              correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
                                  in the ordinary course of business.
                  18

                  19            I declare under penalty of perjury that the foregoing is true and correct and that this
                          document is executed on April 12, 2021, at Oakland, California.
                  20

                  21

                  22

                  23                                            BRIDGETTE C. BURDICK

                  24

                  25
                          WSACTIVELLP:12153440.1

                  26

                  27

                  28
F ORD & H ARRISON
       LLP
                                                                                                        CERTIFICATE OF SERVICE
 ATTO RNEY S AT LAW
     OAKLA ND
